                                                                 CLERK'S OFFICE U.S.DISTRICT COURT
                                                                          AT ABINGDON,VA
                                                                                FILED

                                                                           J0L 23 2212
                     IN THE UNITED STATES DISTRICT COURT
                          W ESTERN DISTRICT OF VIRGINIA                 JULI .DU EY,CLERK
                                 A BING DO N D IV ISIO N                ay;
                                                                              DEPUTY CLERK
U N ITED STA TE S O F AM ERIC A

                V.                                     C A SE N O .1:19cr00016

INDIVIOR INC.(a/k/aReckittBencldser
     PharmaceuticalsInc.)and
IN DIV IO R PLC




        Upon m otion ofdefendantsIndiviorInç.and Indiviorplc,based on therecord herein and

forgood causeshown,itishereby ORDERED thatthe unredacted Defendants'M em orandllm in

SupportofM otionto DismissthelndictmentforAlleging theConviction ofGr octorD''to Prove

the GuiltofIndivior,aswellasthe uv edacted accompanying declaration ofJam esP.Loonam in

supportofthe motion and exhibits attached thereto are SEALED tmtilany furtherM otion ofa

party,Responsebytheadverseparty,andfurtherOrderoftheCourt.(A redactedM emorandum,
Declaration,andexhibitshavebeenfiledonthepublicdocket)


                                         EN TER : July 23,2019



                                          Unite StatesDistrictJudge




Case 1:19-cr-00016-JPJ-PMS Document 85 Filed 07/23/19 Page 1 of 1 Pageid#: 515
23059/1/8943160:1
